Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
1. 	Claims 15-16 and 18-19 are allowed.
2. 	The following is a statement of reasons for the indication of allowable subject matter:  
 The instant invention is related to a control apparatus or a terminal apparatus included in a communication system with a preferable measure for session management, a preferable communication control measure for establishing a session corresponding to a session continuation mode, or a preferable communication control measure for session control. With this configuration, the control apparatus or the terminal apparatus included in the communication system is provided with a session anchor relocation procedure corresponding to a mode relating to continuation of a preferable session, a communication control measure, and a management measure. 
Prior arts were found for the independent claims as follows:
Stefano Faccin et al. (US 20180270888 A1)
Juan Zhang (US 2020/0275510 A1)
	Faccin discloses method for establishing, by a UE, a first data session with a first user plane function (UPF) of a network, receiving, at the UE, a request to establish a second data session with the network, and establishing, by the UE and in response to receiving the request, the second data session with a second UPF of the network.

Applicant uniquely claimed the below distinct features in independent claims 15 and 18 of the instant invention, which are not found in the prior arts, either singularly or in combination:
	Claim 15:
 	A UE (User Equipment) comprising: 
transmission and reception circuitry; and 
a controller, wherein 
a first procedure is performed, in order to change an anchor, for releasing a first existing PDU (Packet Data Unit) session after having established a second PDU session, 
in the first procedure, the transmission and reception circuitry is configured for 
receiving a NAS (Non-Access Stratum) message which is transmitted from an apparatus in a core network, based on determining that the anchor needs to be changed, and the controller is configured for
initiating a UE-requested PDU session establishment procedure, based on receiving the NAS message, wherein 
the NAS message includes information indicating time until the first existing PDU session is released, and 
in the UE-requested PDU session establishment procedure, the transmission and reception circuitry is further configured for: 
transmitting, to the core network, information indicating the first existing PDU session and information indicating the second PDU session and a PDU session establishment request message containing information indicating that the UE supports an establishment of a multi homed PDU session; and 

 	Claim 18:
 	An apparatus in a core network comprising: 
transmission and reception circuitry, wherein a first procedure is performed, in order to change an anchor, for releasing a first existing PDU (Packet Data Unit) session after having established a second PDU session, 
in the first procedure, the transmission and reception circuitry is configured for: 
transmitting, to a UE (User Equipment), a NAS (Non-Access Stratum) message, based on determining that the anchor needs to be changed; and 
receiving a PDU session establishment message in a UE-requested PDU session establishment procedure initiated by the UE, based on the NAS message, wherein 
the NAS message includes information indicating time until the first existing PDU session is released, and 
in the UE-requested PDU session establishment procedure, the transmission and reception circuitry is further configured for: 
receiving information indicating the first existing PDU session and information indicating the second PDU session and a PDU session establishment request message containing information indicating that the UE supports an establishment of a multi homed PDU session; and 
transmitting, to the UE, a RA (Router Advertisement) message containing Route Preference information.	 
	
These features, as well as the combination of all the limitations within the independent claims, are not found or suggested in the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILL LIN whose telephone number is (571)272-8749.  The examiner can normally be reached on Monday - Friday - 8:00 am - 5:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on (571)270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WILL W LIN/Primary Examiner, Art Unit 2412